COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  MARIO ERNESTO MARTELL,                          §                 No. 08-18-00180-CR

                                  Appellant,      §                   Appeal from the

  v.                                              §           Criminal District Court No. One

  THE STATE OF TEXAS                              §               of El Paso County, Texas

                                  Appellee.       §                  (TC# 990D03958)


                                              ORDER

       The above styled and numbered cause has been remanded to this Court with instructions

from the Court of Criminal Appeals of Texas that we consider and reach a decision on the

applicability of the State’s estoppel argument to Appellant’s case, but only after we first afford the

parties an opportunity to fully brief the issue. It is therefore ordered that the State’s supplemental

response brief on that limited issue shall be filed in this Court no later than July15, 2022, and

Appellant’s supplemental reply brief shall be filed no later than August 14, 2022.

       IT IS SO ORDERED THIS 15TH DAY OF JUNE, 2022.


                                               GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.